 

Exhibit 10.8

 

Medivation, Inc.

Amended and Restated
2004 Equity Incentive Award Plan

Restricted Stock Unit Grant Notice


Medivation, Inc. (the “Company”), pursuant to its Amended and Restated 2004
Equity Incentive Award Plan, as amended from time to time (the “Plan”), hereby
awards to Participant a Restricted Stock Unit award for the number of stock
units (“Stock Units”) set forth below (the “Award”).  The Award is subject to
all of the terms and conditions as set forth in this Restricted Stock Unit Grant
Notice (the “Grant Notice”) and in the Plan and the Restricted Stock Unit
Agreement (which is attached hereto as Attachment I), both of which are
incorporated herein in their entirety.  Capitalized terms not otherwise defined
herein shall have the meanings set forth in the Plan or the Restricted Stock
Unit Agreement.

Participant:

Date of Grant:

Number of Stock Units Subject to Award:

Vesting Schedule: The Stock Units subject to the Award shall vest in three
substantially equal installments on each of the first, second and third
anniversaries of (i) the fourth day of the month of the Date of Grant, if the
Date of Grant occurs between the first and the fourth day of the month of the
Date of Grant, or (ii) the fourth day of the month following the month of the
Date of Grant, if the Date of Grant occurs on or after the fifth day of the
month of the Date of Grant.  Notwithstanding the foregoing, vesting shall
terminate upon Participant’s Termination of Service.

Issuance Schedule:Subject to any adjustments pursuant to Section 11.1 of the
Plan, one share of Stock will be issued for each Stock Unit that vests in
accordance with the schedule set forth in Section 6 of the Restricted Stock Unit
Agreement.

Definitions:For purposes of the Grant Notice and the Restricted Stock Unit
Agreement, “Termination of Service” means that Participant’s service with the
Company or a Subsidiary in all capacities, whether as an employee, director
and/or consultant, has been materially interrupted or terminated.  A change in
the capacity in which Participant renders service to the Company or a Subsidiary
as an employee, director and/or consultant, or a change in the entity for which
Participant renders such service, provided that there is no material
interruption or termination of Participant’s service with the Company or a
Subsidiary, shall not be a Termination of Service; provided, however, that if
the only entity for which Participant is rendering services ceases to qualify as
a Subsidiary, as determined by the Board, in its sole discretion, Participant
shall be considered to have a Termination of Service on the date such entity
ceases to qualify as a Subsidiary.  To the extent permitted by law and subject
to the Plan, the Board or the chief executive officer of the Company, in that
party’s sole discretion, may determine whether service shall be considered
materially interrupted or terminated in the case of (i) any leave of absence
approved by the Board or chief executive officer, including sick leave, military
leave or any other personal leave, or (ii) transfers between the Company, a
Subsidiary, or their successors.  Any such determination shall be made in
compliance with Section 422 of the Code.

Notwithstanding any other provision of the Plan or the Grant Notice or the
Restricted Stock Unit Agreement, the Company or any Subsidiary has an absolute
and unrestricted right to terminate Participant’s employment and/or services at
any time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

 

 

 

--------------------------------------------------------------------------------

 

For purposes of the Grant Notice and the Restricted Stock Unit Agreement,
“Cause” will have the meaning ascribed to such term in any written employment or
severance agreement between Participant and the Company or any Subsidiary
defining such term and, in the absence of such agreement, such term means, with
respect to Participant, the occurrence of any of the following events:  (i)
Participant’s commission of any felony or any crime involving fraud, dishonesty
or moral turpitude under the laws of the United States or any state thereof;
(ii) Participant’s attempted commission of, or participation in, a fraud or act
of dishonesty against the Company or any of its Subsidiaries; (iii)
Participant’s intentional, material violation of any contract or agreement
between Participant and the Company or any of its Subsidiaries or of any
statutory duty owed to the Company or any of its Subsidiaries; (iv)
Participant’s unauthorized use or disclosure of the confidential information or
trade secrets of the Company or any of its Subsidiaries; or (v) Participant’s
gross misconduct.  The determination that Participant’s Termination of Service
is either for Cause or without Cause will be made by the Company, in its sole
discretion.  Any determination by the Company that Participant’s Termination of
Service was for Cause or without Cause for the purposes of outstanding Stock
Units held by Participant will have no effect upon any determination of the
rights or obligations of the Company or Participant for any other purpose.

Sale to Cover Withholding Taxes:  Unless Participant qualifies to make a payment
election (“Payment Election”) under the Company’s Policy regarding the Payment
of Withholding Taxes Due and Payable upon vesting of Awards of Restricted Stock
or Restricted Stock Units (the “Withholding Policy”) and duly makes such Payment
Election in accordance with such Withholding Policy, by acceptance of this Award
Participant agrees that any Withholding Taxes will be satisfied, to the fullest
extent permitted under the Plan and applicable law, through the sale of a number
of the shares subject to the Award as determined in accordance with Section 10
of the Restricted Stock Unit Agreement and the remittance of the cash proceeds
to the Company.  Under the Restricted Stock Unit Agreement, the Company is
authorized and directed by Participant to make payment from the cash proceeds of
this sale directly to the appropriate taxing authorities in an amount equal to
the taxes required to be withheld.  

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to the terms of the Grant Notice, the Restricted Stock
Unit Agreement and the Plan (together, the “Award Documents”).  Participant
further acknowledges that as of the Date of Grant, the Award Documents set forth
the entire understanding between Participant and the Company regarding the Award
and supersede all prior oral and written agreements on that subject, with the
exception, if applicable, of (i) any employment or severance arrangement that
would provide for vesting acceleration of the Award upon the terms and
conditions set forth therein, and (ii) any compensation recovery policy that is
adopted by the Company or is otherwise required by applicable law.

By accepting the Award, Participant acknowledges having received and read the
Award Documents and agrees to all of the terms and conditions set forth in such
documents.  Participant consents to receive Award Documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.  Participant may designate receipt and acceptance of the Award and
the terms of the Award Documents via electronic confirmation in accordance with
instructions that accompany delivery of the Grant Notice and Restricted Stock
Unit Agreement by the Company or an authorized representative of the Company to
Participant.

 

 

 

 

 

--------------------------------------------------------------------------------

 

Attachment I

Medivation, Inc.

Amended and Restated
2004 Equity Incentive Award Plan
Restricted Stock Unit Agreement

Pursuant to the Restricted Stock Unit Grant Notice and this Restricted Stock
Unit Agreement and in consideration of your services, Medivation, Inc. (the
“Company”) has awarded you a Restricted Stock Unit award (the “Award”) under its
Amended and Restated 2004 Equity Incentive Award Plan (the “Plan”).  Your Award
is granted to you effective as of the Date of Grant set forth in the Grant
Notice for this Award.  You agree that your electronic acceptance of the Award
in the manner set forth in the Grant Notice will constitute your agreement and
acceptance of the terms of the Award.  Capitalized terms not explicitly defined
in this Restricted Stock Unit Agreement shall have the same meanings given to
them in the Plan or the Grant Notice, as applicable.  The details of your Award,
in addition to those set forth in the Grant Notice and the Plan, are as follows.

1.Grant of the Award.  The Award represents the right to be issued on a future
date the number of shares of the Company’s Stock that is equal to the number of
stock units indicated in the Grant Notice (the “Stock Units”).  As of the Date
of Grant, the Company will credit to a bookkeeping account maintained by the
Company for your benefit (the “Account”) the number of Stock Units subject to
the Award.  The Award was granted in consideration of your services to the
Company or its Subsidiaries.  Except as otherwise provided herein, you will not
be required to make any payment to the Company (other than past and future
services to the Company or its Subsidiaries) with respect to your receipt of the
Award, the vesting of the Stock Units or the delivery of the Stock to be issued
in respect of the Award.

2.Vesting.  Subject to the limitations contained herein, your Award will vest,
if at all, in accordance with the vesting schedule set forth in the Grant
Notice, provided that vesting will cease upon your Termination of Service.  Upon
such Termination of Service, the Stock Units credited to the Account that were
not vested on the date of such termination will be forfeited at no cost to the
Company, and you will have no further right, title or interest in the Stock
Units or the shares of Stock to be issued in respect of the Award.  

3.Number of Stock Units and Shares.

(a)The number of Stock Units subject to your Award may be adjusted from time to
time for capitalization adjustments, as provided in Section 11.1 of the Plan.

(b)Any additional Stock Units that become subject to the Award pursuant to this
Section 3 and Section 7, if any, shall be subject, in a manner determined by the
Board, to the same forfeiture restrictions, restrictions on transferability, and
time and manner of delivery as applicable to the other Stock Units covered by
your Award.

(c)Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Stock shall be created pursuant to this Section
3.  The Board shall, in its discretion, determine an equivalent benefit for any
fractional shares that might be created by the adjustments referred to in this
Section 3.

 

--------------------------------------------------------------------------------

 

4.Securities Law Compliance.  You may not be issued any shares in respect of
your Award unless either (i) the shares are registered under the Securities Act
of 1933, as amended (the “Securities Act”); or (ii) the Company has determined
that such issuance would be exempt from the registration requirements of the
Securities Act.  Your Award also must comply with other applicable laws and
regulations governing the Award, and you will not receive such shares if the
Company determines that such receipt would not be in material compliance with
such laws and regulations. 

5.Transfer Restrictions.  Your Award is not transferable, except by will or by
the laws of descent and distribution.  In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Stock subject to the Award until the shares are issued to you in
accordance with Section 6 of this Restricted Stock Unit Agreement.  After the
shares have been issued to you, you are free to assign, hypothecate, donate,
encumber or otherwise dispose of any interest in such shares, provided that any
such actions are in compliance with the provisions herein and applicable
securities laws.  Notwithstanding the foregoing, by delivering written notice to
the Company, in a form satisfactory to the Company, you may designate a third
party who, in the event of your death, shall thereafter be entitled to receive
any distribution of Stock to which you were entitled at the time of your death
pursuant to this Restricted Stock Unit Agreement.

6.Date of Issuance.

(a)If the Award is exempt from application of Section 409A of the Code and any
state law of similar effect (collectively “Section 409A”), the Company will
deliver to you a number of shares of the Company’s Stock equal to the number of
vested Stock Units subject to your Award, including any additional Stock Units
received pursuant to Section 3 above that relate to those vested Stock Units on
the applicable vesting date(s).  However, if a scheduled delivery date falls on
a date that is not a business day, such delivery date shall instead fall on the
next following business day.  Notwithstanding the foregoing, in the event that
any shares covered by your Award are scheduled to be delivered on a day (the
“Original Distribution Date”) on which you are prohibited from selling shares of
the Company’s Stock on the open market, as a result of any Company policy
regarding trading windows (the “Policy”) or otherwise, and (i) your Award is
subject to Withholding Taxes, (ii) you have not entered into a written plan that
meets the requirements of Rule 10b5-1 under the Exchange Act, as determined by
the Company in accordance with the Policy, (iii) the Company elects not to
satisfy the Withholding Taxes by withholding shares from your distribution, and
(iv) you are not qualified to make a Payment Election under the Withholding
Policy or you have not satisfied the Withholding Taxes by duly making such
Payment Election in accordance with such Withholding Policy, then such shares
shall not be delivered on such Original Distribution Date and shall instead be
delivered on the first business day on which you are no longer prohibited from
selling shares of the Company’s Stock in the open market, but in no event later
than the fifteenth (15th) day of the third calendar month of the calendar year
following the calendar year in which the shares covered by the Award
vest.  Delivery of the shares pursuant to the provisions of this Section 6(a) is
intended to comply with the requirements for the short-term deferral exemption
available under Treasury Regulations Section 1.409A-1(b)(4) and shall be
construed and administered in such manner.  The form of such delivery of the
shares (e.g., a stock certificate or electronic entry evidencing such shares)
shall be determined by the Company.

(b)The provisions of this Section 6(b) are intended to apply if the Award is
subject to Section 409A because of the terms of a severance arrangement or other
agreement between you and the Company, if any, that provide for acceleration of
vesting of the Award upon your separation from service (as such term is defined
in Section 409A(a)(2)(A)(i) of the Code (“Separation from Service”) and such
severance benefit does not satisfy the requirements for an exemption from
application of Section 409A provided under Treasury Regulations Section
1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt

2.

--------------------------------------------------------------------------------

 

Severance Arrangement”).  If the Award is subject to and not exempt from
application of Section 409A due to application of a Non-Exempt Severance
Arrangement, the following provisions in this Section 6(b) shall supersede
anything to the contrary in Section 6(a). 

(i)If the Award vests in the ordinary course prior to your Termination of
Service in accordance with the vesting schedule set forth in the Grant Notice,
without accelerated vesting under the terms of a Non-Exempt Severance
Arrangement, in no event will the shares to be issued in respect of your Award
be issued any later than the later of: (i) December 31st of the calendar year
that includes the applicable vesting date and (ii) the 60th day that follows the
applicable vesting date.

(ii)If vesting of the Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the date of grant of the
Award and, therefore, are part of the terms of the Award as of the date of
grant, then the shares will be earlier issued in respect of your Award upon your
Separation from Service in accordance with the terms of the Non-Exempt Severance
Arrangement, but in no event later than the 60th day that follows the date of
your Separation from Service.  However, if at the time the shares would
otherwise be issued you are subject to the distribution limitations contained in
Section 409A applicable to “specified employees,” as defined in Section
409A(a)(2)(B)(i) of the Code, such shares shall not be issued before the date
that is six (6) months following the date of your Separation from Service, or,
if earlier, the date of your death that occurs within such six month period.

(iii)If vesting of the Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were not in effect as of the date of grant of
the Award and, therefore, are not a part of the terms of the Award on the date
of grant, then such acceleration of vesting of the Award shall not accelerate
the issuance date of the shares, but the shares shall instead be issued on the
same schedule as set forth in the Grant Notice as if they had vested in the
ordinary course prior to your Termination of Service, notwithstanding the
vesting acceleration of the Award.  Such issuance schedule is intended to
satisfy the requirements of payment on a specified date or pursuant to a fixed
schedule, as provided under Treasury Regulations Section 1.409A-3(a)(4).

(c)If the Award is subject to Section 409A due to the application of a
Non-Exempt Severance Arrangement or a provision for deferral of the delivery of
shares in respect of the Award (a “Non-Exempt Award”), then the following
provisions in this Section shall apply and shall supersede anything to the
contrary that may be set forth in the Plan that would provide for accelerated
issuance of the shares in respect of your Award in connection with a Change of
Control that is not also a 409A Change of Control (a “Non-Qualifying
Transaction”).  For such purposes, a “409A Change of Control” is a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, as provided in Section
409A(a)(2)(A)(v) of the Code.   In the event of a Non-Qualifying Transaction,
then with respect to a Non-Exempt Award, the surviving or acquiring corporation
(or its parent company) (the “Acquiring Entity”) must either assume, continue or
substitute your Non-Exempt Award, and shares to be issued in respect of your
Non-Exempt Award, to the extent vested, shall be issued to you by the Acquiring
Entity on the same schedule that the shares would have been issued to you if the
Non-Qualifying Transaction had not occurred.

(d)Notwithstanding anything to the contrary set forth herein, the Company
explicitly reserves the right to earlier issue the shares in respect of any
Non-Exempt Award to the extent permitted and in compliance with the requirements
of Section 409A, including pursuant to any of the exemptions available in
Treasury Regulations Section 1.409A-3(j)(4)(ix).

3.

--------------------------------------------------------------------------------

 

(e)The provisions in this Restricted Stock Unit Agreement for delivery of the
shares in respect of the Award are intended either to comply with the
requirements of Section 409A or to provide a basis for exemption from such
requirements so that the delivery of the shares will not trigger the additional
tax imposed under Section 409A, and any ambiguities herein will be so
interpreted. 

7.Dividends.  You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from an adjustment as provided in Section 11.1 of the Plan; provided,
however, that the foregoing limitation shall cease to apply with respect to
shares issued in respect of your Award.

8.Restrictive Legends.  The shares issued in respect of your Award shall be
endorsed with appropriate legends determined by the Company.

9.Award Not a Service Contract.

(a)Your employment and/or service with the Company or a Subsidiary is not for
any specified term and may be terminated by you or by the Company or a
Subsidiary at any time, for any reason, with or without Cause and with or
without notice.  Nothing in this Restricted Stock Unit Agreement (including, but
not limited to, the vesting of your Award pursuant to the schedule referenced in
Section 2 herein or the issuance of the shares in respect of your Award), the
Plan or any covenant of good faith and fair dealing that may be found implicit
in this Restricted Stock Unit Agreement or the Plan shall:  (i) confer upon you
any right to continue in the employ or service of, or affiliation with, the
Company or a Subsidiary; (ii) constitute any promise or commitment by the
Company or a Subsidiary regarding the fact or nature of future positions, future
work assignments, future compensation or any other term or condition of
employment, service or affiliation; (iii) confer any right or benefit under this
Restricted Stock Unit Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Restricted Stock Unit Agreement or
Plan; or (iv) deprive the Company of the right to terminate you at will and
without regard to any future vesting opportunity that you may have.

(b)By accepting this Award, you acknowledge and agree that the right to continue
vesting in the Award pursuant to the schedule referenced in Section 2 is earned
only by continuing as an employee, director or consultant of the Company or a
Subsidiary at the will of the Company or a Subsidiary (not through the act of
being hired, being granted this Award or any other award or benefit) and that
the Company has the right to reorganize, sell, spin-out or otherwise restructure
one or more of its businesses or Subsidiaries at any time or from time to time,
as it deems appropriate (a “reorganization”).  You further acknowledge and agree
that such a reorganization could result in your Termination of Service, or the
termination of Subsidiary status of your employer and the loss of benefits
available to you under this Restricted Stock Unit Agreement, including but not
limited to, the termination of the right to continue vesting in the Award.  You
further acknowledge and agree that this Restricted Stock Unit Agreement, the
Plan, the transactions contemplated hereunder and the vesting schedule set forth
herein or any covenant of good faith and fair dealing that may be found implicit
in any of them do not constitute an express or implied promise of continued
engagement as an employee, director or consultant of the Company or a Subsidiary
for the term of this Restricted Stock Unit Agreement, for any period, or at all,
and shall not interfere in any way with your right or the Company’s right to
terminate your employment and/or service at any time, with or without Cause and
with or without notice.

4.

--------------------------------------------------------------------------------

 

10.Withholding Obligations.  

(a)On each vesting date, and on or before the time you receive a distribution of
the shares underlying your Stock Units, and at any other time as reasonably
requested by the Company in accordance with applicable tax laws, you agree to
make adequate provision for any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company or any Subsidiary
that arise in connection with your Award (the “Withholding
Taxes”).  Specifically, pursuant to Section 10(d), unless (i) your Award is not
subject to Withholding Taxes or (ii) you qualify to make a Payment Election
under the Withholding Policy and duly make such Payment Election in accordance
with such Withholding Policy, you agree to a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably agree to sell a portion of the shares to
be delivered in connection with your Stock Units to satisfy the Withholding
Taxes and whereby the FINRA Dealer commits to forward the proceeds necessary to
satisfy the Withholding Taxes directly to the Company and/or its
Subsidiaries.  If, for any reason, this “same day sale” commitment does not
result in sufficient proceeds to satisfy the Withholding Taxes or if, for any
reason, this “same day sale” commitment cannot be effected, the Company or a
Subsidiary may, in its sole discretion, satisfy all or any portion of the
Withholding Taxes relating to your Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company or a Subsidiary; (ii) causing you to tender a cash
payment (which may be in the form of a check, electronic wire transfer or other
method permitted by the Company); or (iii) subject to the approval of the
independent members of the Board, withholding shares of Stock from the shares of
Stock issued or otherwise issuable to you in connection with your Stock Units
with a Fair Market Value (measured as of the date shares of Stock are issued to
you) equal to the amount of such Withholding Taxes; provided, however, that the
number of such shares of Stock so withheld will not exceed the amount necessary
to satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.

(b)Unless the tax withholding obligations of the Company and/or any Subsidiary
are satisfied, the Company shall have no obligation to deliver to you any Stock.

(c)In the event the Company’s obligation to withhold arises prior to the
delivery to you of Stock or it is determined after the delivery of Stock to you
that the amount of the Company’s withholding obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.

(d)Unless you qualify to make a Payment Election under the Withholding Policy
and have duly made such Payment Election in accordance with such Withholding
Policy, you hereby acknowledge and agree to the following:

 

(i)

I hereby appoint such firm or broker as the Company shall designate from time to
time as my agent (the “Agent”), and authorize the Agent, to:

 

1.

Sell on the open market at the then prevailing market price(s), on my behalf, as
soon as practicable on or after each date on which Withholding Taxes arise in
connection with the Award, the number (rounded up to the next whole number) of
the shares of Stock to be delivered to me sufficient to generate proceeds to
cover (1) the Withholding Taxes that I am required to pay pursuant to the Plan
and this Restricted Stock Unit Agreement as a result of the Stock Units vesting
(or shares of Stock being issued, as applicable)

5.

--------------------------------------------------------------------------------

 

 

and (2) all applicable fees and commissions due to, or required to be collected
by, the Agent with respect thereto; and  

 

2.

Remit any remaining funds to me.

 

(ii)

I hereby authorize the Company and the Agent to cooperate and communicate with
one another to determine the number of shares of Stock that must be sold
pursuant to this Section 10(d).

 

(iii)

I understand that the Agent may effect sales as provided in this Section 10(d)
in one or more sales and that the average price for executions resulting from
bunched orders will be assigned to my account.  In addition, I acknowledge that
it may not be possible to sell shares of Stock as provided by this Section 10(d)
due to (i) a legal or contractual restriction applicable to me or the Agent,
(ii) a market disruption, or (iii) rules governing order execution priority on
the national exchange where the Stock may be traded.  In the event of the
Agent’s inability to sell shares of Stock, I will continue to be responsible for
the timely payment to the Company of all federal, state, local and foreign taxes
that are required by applicable laws and regulations to be withheld, including
but not limited to those amounts specified in this Section 10(d).

 

(iv)

I acknowledge that regardless of any other term or condition of this Section
10(d), the Agent will not be liable to me for (a) special, indirect, punitive,
exemplary, or consequential damages, or incidental losses or damages of any
kind, or (b) any failure to perform or for any delay in performance that results
from a cause or circumstance that is beyond its reasonable control.

 

(v)

I hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this Section 10(d). The Agent is a third-party
beneficiary of this Section 10(d).

 

(vi)

I hereby agree that if I have signed the Grant Notice at a time that I am in
possession of material non-public information, unless I inform the Company in
writing within five business days following the date I cease to be in possession
of material non-public information that I am not in agreement with the
provisions of this Section 10(d), my not providing such written determination
shall be a determination and agreement that I have agreed to the provisions set
forth in this Section 10(d) on such date as I have ceased to be in possession of
material non-public information.

This Section 10(d) shall terminate not later than the date on which all
Withholding Taxes arising in connection with the Award have been satisfied.

11.Unsecured Obligation.  Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Restricted
Stock Unit Agreement.  You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Restricted Stock Unit Agreement until such shares are issued to you
pursuant to Section 6 of this Restricted Stock Unit Agreement.  Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company.  Nothing contained in this Restricted Stock Unit Agreement, and no
action

6.

--------------------------------------------------------------------------------

 

taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person. 

12.Other Documents.  You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting directors, officers at
the level of vice president and above and other designated employees to sell
shares only during certain “window” periods and the Company’s insider trading
policy, in effect from time to time.

13.Notices.  Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.  Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means.  You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

14.Miscellaneous.

(a)The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.  Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

(d)This Restricted Stock Unit Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

(e)All obligations of the Company under the Plan and this Restricted Stock Unit
Agreement shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

15.Governing Plan Document.  Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  Except
as otherwise expressly provided in the Grant Notice or this Restricted Stock
Unit Agreement, in the event of any conflict between the provisions in the Grant
Notice or this Restricted Stock Unit Agreement and those of the Plan, the
provisions of the Plan shall control.

7.

--------------------------------------------------------------------------------

 

16.Severability.  If all or any part of this Restricted Stock Unit Agreement or
the Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not invalidate any portion of
this Restricted Stock Unit Agreement or the Plan not declared to be unlawful or
invalid.  Any Section of this Restricted Stock Unit Agreement (or part of such a
Section) so declared to be unlawful or invalid shall, if possible, be construed
in a manner which will give effect to the terms of such Section or part of a
Section to the fullest extent possible while remaining lawful and valid. 

17.Effect on Other Employee Benefit Plans.  The value of the Award subject to
this Restricted Stock Unit Agreement shall not be included as compensation,
earnings, salaries, or other similar terms used when calculating your benefits
under any employee benefit plan sponsored by the Company or any Subsidiary,
except as such plan otherwise expressly provides.  The Company expressly
reserves its rights to amend, modify, or terminate any of the Company’s or any
Subsidiary’s employee benefit plans.

18.Amendment.  This Restricted Stock Unit Agreement may not be modified, amended
or terminated except by an instrument in writing, signed or otherwise validly
authorized by you and by a duly authorized representative of the
Company.  Notwithstanding the foregoing, this Restricted Stock Unit Agreement
may be amended solely by the Board by a writing which specifically states that
it is amending this Restricted Stock Unit Agreement, so long as a copy of such
amendment is delivered to you, and provided that no such amendment adversely
affecting your rights hereunder may be made without your written
consent.  Without limiting the foregoing, the Board reserves the right to
change, by written notice to you, the provisions of this Restricted Stock Unit
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.

8.